Exhibit 10.2
W. P. CAREY & CO. LLC
SHARE OPTION AGREEMENT
W. P. CAREY & CO. LLC, a Delaware limited liability company (the “Company”), and
                    , an employee of the Company (the “Optionee”), in
consideration of the mutual promises contained in this Agreement and intending
to be legally bound hereby, agree as follows:
1. Grant of Option. (a) The Company hereby confirms the grant to the Optionee as
of                     ,  _____  (the “Grant Date”) of an option (the “Option”)
to purchase up to                      Shares of the Company at an option price
of $                     per Share, under and subject to the terms and
conditions of this Agreement and the W. P. Carey & Co. LLC 2009 Share Incentive
Plan (the “Plan”), which is hereby incorporated by reference and made a part of
this Agreement.
(b) Subject to earlier termination as provided in the Plan or in this Agreement,
the Option is exercisable in whole or in part (in whole shares only) under the
following schedule:
[On and after                     ,  _____  as to one-third of the shares
subject to the Option;
On and after                     ,  _____  as to an additional one-third of the
shares subject to the Option; and
On and after                     ,  _____  as to the final one-third of the
shares subject to the Option.]
For purposes of the foregoing schedule, any fractional share for any year shall
be rounded down to the next whole share, except for the last year set forth
above which shall include the balance of Option Shares. In no event may this
Option be exercised after the close of business on                     ,  _____.
2. Acceptance of Option and Acknowledgments. The Optionee hereby (a) accepts the
Option granted under the Plan, (b) acknowledges that he has received, read and
understood the Plan and (c) agrees to be bound by the terms and provisions of
the Plan, as amended from time to time; provided, however, that no termination,
modification or amendment of the Plan shall, without the consent of the
Optionee, adversely affect the rights of the Optionee with respect to the Option
(except as expressly permitted by the Plan or as may be necessary to comply with
applicable law).

 

 



--------------------------------------------------------------------------------



 



3. Procedure for Exercise of Option. (a) The Option may be exercised only by
delivery by the Optionee of written, electronic or telephonic notice to the
Company or its agent in the form prescribed. Each exercise form must set forth
the number of Shares as to which the Option is exercised, must be dated and
signed, or its equivalent, by the person exercising the Option and must be
accompanied by (i) a cash payment (which may be made by means of a check, bank
draft or money order) in United States dollars, [(ii) shares of already-owned
Shares or shares withheld from the exercise of the Option at the fair market
value of such shares on the date of exercise,] (iii) the optionee delivering to
the Company a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company cash or a check
payable and acceptable to the Company to pay the purchase price; provided that
in the event the optionee chooses to pay the purchase price as so provided, the
optionee and the broker shall comply with such procedures and enter into such
agreements of indemnity and other agreements as the Committee shall prescribe as
a condition of such payment procedure, or [(iv) any combination of cash and such
shares, in the amount of the full purchase price for the number of Shares as to
which the Option is exercised; provided, however, that any portion of the option
price representing a fraction of a share shall be paid by the Optionee in cash.]
(b) The Optionee may choose to exercise an Option by participating in a broker
or other agent-sponsored exercise or financing program. If the Optionee so
chooses, the Company shall, upon receipt of the required payment, deliver the
Shares acquired pursuant to the exercise of the Option to the broker or other
agent, as designated by the Optionee, and shall cooperate with all other
reasonable procedures of the broker or other agent to permit participation by
the Optionee in the sponsored exercise or financing program.
(c) [The Company shall advise any person exercising the Option in whole or in
part with already-owned or withheld Shares as to the amount of any additional
cash payment required to be made to the Company to complete payment of the
applicable option price, and such person shall be required to make such payment
to the Company before any distribution of certificates representing Shares will
be made.]
(d) If a person other than the Optionee exercises the Option, such person shall
submit proof satisfactory to the Company of the right of such person to exercise
the Option.
(e) The date of exercise is the date on which the required notice, proof of
right to exercise (if required) and payment of the option price in cash [or
already-owned Shares] are delivered to the Company or its agent. [For purposes
of determining the date of exercise where payment of the option price is made in
already-owned or withheld Shares, any cash required to be paid to the Company
with respect to a fraction of a share shall not be taken into account in
determining whether payment of the option price has been made.]
4. Rights Upon Death or Disability. Upon the Optionee’s death or disability, the
Optionee’s rights with respect to the Option shall be determined in accordance
with Section 5 of the Plan.
5. Rights Upon Termination of Employment. Unexercised Options granted hereunder,
whether vested or unvested, will be forfeited by Optionee upon termination of
Optionee’s employment for any reason other than death or disability.
Notwithstanding the foregoing, the Optionee will have 30 days from the date of
termination to exercise options vested as of the date of termination except in
the case of a termination for Cause (unless the Committee, in its sole
discretion, determines otherwise in the case of a termination for Cause).

 

 



--------------------------------------------------------------------------------



 



6. Delivery or Recordation of Certificates. Subject to Section 3 of this
Agreement, the Company shall deliver or record in book-entry or electronic form
a certificate or certificates representing the number of Shares to which the
person exercising the Option is entitled as soon as practicable after the date
of exercise. Unless the person exercising the Option otherwise directs the
Company in writing, the certificate or certificates shall be registered in the
name of the person exercising the Option and delivered to such person. [If the
Option is exercised and the option price is paid in whole or in part with
already-owned Shares, the Company will deliver or record at the same time and
return to the person exercising the Option a certificate representing the number
of any shares included in any certificate or certificates delivered to the
Company at the time of exercise which were not used to pay the option price.]
7. Withholding of Taxes. (a) The Company shall advise the Optionee as to the
amount of any income, employment or other taxes required to be withheld by the
Company on any compensation income resulting from the exercise of the Option.
The Optionee shall pay such required withholding directly to the Company in cash
upon request or may elect to have such tax withholding obligation satisfied
through withholding shares to be issued pursuant to the Option [or transferring
already-owned shares].
(b) If the Optionee does not pay the required withholding to the Company as
provided in paragraph (a) within ten days after such request is made, the
Company may withhold such taxes from any other compensation to which the
Optionee is entitled from the Company. The Optionee shall hold harmless the
Company (and any of its officers and employees) in so satisfying the Company’s
withholding obligation. No shares shall be issued under this Agreement until
such withholding obligation has been satisfied by the Optionee.
8. Further Conditions of Exercise. The obligation of the Company to deliver
shares on exercise of the Option shall be subject to the effectiveness of a
Registration Statement under the Securities Act of 1933, as amended, with
respect to such shares, if deemed necessary or appropriate by the Committee. If,
at the time of exercise of the Option, no such Registration Statement is in
effect, the shares delivered on exercise of the Option may be made subject to
such transfer restrictions (including the placing of an appropriate legend on
the certificates restricting the transfer of the stock) as the Committee may
deem necessary or appropriate to comply with applicable securities laws. If such
Registration Statement is not in effect prior to the exercise of the Option
under this Agreement, the notice of exercise shall be accompanied by a
representation or agreement of the person exercising the Option to the Company
to the effect that such shares are being acquired for investment and not with a
view to the resale or distribution of the shares, and such further documentation
as may be required by the Company, unless the Company determines in its sole
discretion that such representation, agreement or documentation is not necessary
to comply with the Securities Act of 1933, as amended.
9. Shareholder Rights. The Optionee shall have no rights as a shareholder with
respect to any shares subject to this Option until a certificate for the shares
is issued to or recorded for the benefit of the Optionee. Except as otherwise
provided in the Plan and Section 10 below, no adjustment shall be made for
dividends or other rights for which the record date precedes the date of
issuance of such certificate.

 

 



--------------------------------------------------------------------------------



 



10. Capital Adjustments. The number of Shares subject to this Option, and the
option price for the Shares, shall be subject to adjustment as provided in the
Plan to reflect any share dividend, share split, share combination, share
exchange, recapitalization, merger, consolidation, reorganization, or like
event, of or by the Company.
11. Change of Control. Notwithstanding the provisions of Section 1 of this
Agreement, the Option shall automatically become fully exercisable upon the
occurrence of a Change of Control as defined in Section 13 of the Plan.
12. Administration. The Committee shall have full discretion to interpret and
administer this Agreement and to delegate all or any part of its duties and
responsibilities. The interpretation of this Agreement by the Committee or its
delegate, and any action taken by them, shall be binding and conclusive upon all
parties having or claiming any interest under this Agreement. No member of the
Committee and no employee of the Company shall, in any event, be liable to any
person for any action taken or omitted to be taken in connection with this
Agreement or the Plan, so long as such action or omission to act was in good
faith.
13. Notice. Any notice, consent, election or demand required or permitted to be
given under the provisions of this Agreement or the Plan shall be in writing,
and shall be signed by the party giving or making the same. If such notice,
consent, election or demand is to be mailed, it shall be sent by United States
certified mail, postage prepaid, addressed to such party’s last known address.
The date of such mailing shall be deemed the date of notice, consent, election
or demand.
14. Effect of Agreement on Rights of Company and Optionee. This Agreement does
not confer any right on the Optionee to continue in the employ of the Company,
any Subsidiary or Affiliate or interfere in any way with the rights of the
Company, any Subsidiary or Affiliate to terminate the employment of the
Optionee.
15. Option Not Transferable. The rights of the Optionee under this Agreement are
not subject to the claims of his or her creditors and may not (except as may
otherwise be permitted by the Plan) be voluntarily or involuntarily transferred,
assigned, alienated, accelerated or encumbered; provided, however, that the
Option may, to the extent permitted under the Plan, be transferred by will or by
the laws of descent and distribution upon the death of the Optionee. During the
lifetime of the Optionee, this Option may (except as may otherwise be permitted
by the Plan) only be exercised by the Optionee.
16. Severability. If any portion of this Agreement shall be held invalid or
illegal for any reason, such event shall not affect or render invalid or
unenforceable the remainder of this Agreement.
17. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company and upon the legal
representatives, heirs and legatees of the Optionee.

 

 



--------------------------------------------------------------------------------



 



18. Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Optionee and supersedes all prior agreements and
understandings, oral or written, between the Company and the Optionee with
respect to the subject matter of this Agreement.
19. Amendment. This Agreement, including the Plan, which is incorporated herein
by reference, may (except as provided in the Plan) only be amended, altered or
modified by a written instrument signed by the parties hereto, or their
respective successors, and it may not be terminated (except as provided herein
or in the Plan).
20. Construction. Capitalized terms shall have the same meaning as is given
those terms in the Plan unless the context otherwise requires. If there is any
conflict between the Plan and this Agreement, the provisions of the Plan shall
control. The section headings contained in this Agreement are for reference only
and shall have no effect on the interpretation of any of the provisions of this
Agreement.
21. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, to the extent
applicable, without regard to conflicts of laws principles.
IN WITNESS WHEREOF, the Company and the Optionee have executed this Agreement
effective as of the Grant Date.

                  W. P. CAREY & CO. LLC
 
           
 
  By:        
 
     
 
   
 
                OPTIONEE
 
                          Name:          
 
     
 
   

 

 